Citation Nr: 1108234	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-24 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from December 1963 to December 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted the Veteran's claim for service connection for PTSD and assigned an initial 30 percent rating retroactively effective from January 9, 2007, the date of receipt of his claim.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

Because the Board needs additional, more recent, evidence to determine whether this 30 percent initial rating for the PTSD is most appropriate, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, and he believes the existing 30 percent rating is insufficient to compensate him for the resultant social and occupational impairment.

The Veteran had a VA psychiatric examination for compensation purposes in February 2007, but that evaluation was when he was still trying to establish his underlying entitlement to service connection for his PTSD.  So the primary focus of that examination was determining whether he had this condition according to the criteria of the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and, if so, whether it was attributable to a stressful incident ("stressor") during or coincident with his military service.  Less important at the time was the severity of this condition, which is now at issue since service connection since has been granted and he wants a higher initial disability rating.  There also are suggestions in the file that his PTSD may have worsened since that examination some four years ago.

The Board therefore finds that another VA compensation examination is needed to reassess the severity of the Veteran's PTSD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

During his February 2007 VA examination, the Veteran indicated he was then currently unemployed, but also clarified that he was "between jobs," so not necessarily unemployable.  He had been working one year prior to that examination, as a bricklayer.  He reportedly had struggled significantly with social and family relationships, notably including three prior divorces, although he was married at the time of that examination and had several friends.  On Axis I the examiner diagnosed PTSD, as well as major depression, dysthymia, and alcohol (ETOH) dependence.  He also indicated that he suspected all of these disorders related to trauma, so presumably, like the PTSD, etiologically linked these other disorders to the traumatic events that had occurred during the Veteran's military service.  On objective mental status examination, he was found to have anxious mood, sleep impairment, and suicidal thoughts, irritability or anger outbursts, hypervigilance, exaggerated startle response, and distant relationships with friends and family.  The examiner also indicated these symptoms had progressively gotten worse since the start of the recent conflict in Iraq.

That February 2007 VA compensation examiner proceeded to a Global Assessment of Functioning (GAF) score of 64.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV at 32).  A score in the 61-70 range is indicative of "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  DSM-IV at 46-47.

The Veteran and his representative allege the PTSD and associated symptoms are now far more severe.  See his representative's February 2010 Informal Hearing Presentation (IHP).  As further evidence of this, the Veteran asserts experiencing motivation difficulties and problems with employment and social relationships.  See his August 2007 Substantive Appeal (VA Form 9).

Reexamination of the Veteran's PTSD therefore is needed to assist in making this important determination.  Reexamination also is needed to determine to what extent he additionally may be socially and occupationally impaired on account of his major depression, dysthymia, and alcohol dependence - if, as the February 2007 VA compensation examiner intimated, these other conditions also stem from the same trauma in service that led to the PTSD and, therefore, should be considered as part and parcel of it in determining an appropriate rating.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3 requiring that reasonable doubt on any issue be resolved in the Veteran's favor, dictate that such signs and symptoms be attributed to the 
service-connected condition.).

Concerning the alcohol dependence, disability resulting from alcohol abuse, since it is willful misconduct, generally cannot be service connected.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  

VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is a very limited exception to this general rule, however.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  But the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  In further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.  Here, based on the February 2007 VA examiner's comments, it appears the alcohol dependence - like the major depression and dysthymia, originate from the same trauma as the PTSD.  So, if in fact true, the alcohol dependence would not be the product of willful misconduct, rather, a manifestation of the PTSD so subject to being service connected, albeit only for treatment purposes not monetary compensation.


Accordingly, the claim is REMANDED for the following additional development and consideration:

1.	Schedule the Veteran for another VA compensation examination to reassess the severity and manifestations of his PTSD as determined by the applicable rating criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history.

Based on the review of this evidence and personal clinical evaluation, the examiner should indicate what specific symptoms are attributable to the service-connected PTSD, as opposed to those referable to any other condition, including major depression, dysthymia, and alcohol dependence, unless it is determined the symptoms of one condition cannot be disassociated from the symptoms of another (in which case all conditions should be considered collectively in determining the extent of the Veteran's social and occupational impairment).  

To this end, the examiner should assign an Axis V GAF score consistent with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders and explain what the assigned score means, both in terms of the extent of the social and occupational impairment attributable to the PTSD and, additionally, if not disassociated from the PTSD, any additional social and occupational impairment attributable to the major depression, dysthymia, and alcohol dependence.

The examiner also should comment the impact the Veteran's service-connected mental illness has on his ability to work (obtain and maintain substantially gainful employment).

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

2.	Then readjudicate the claim in light of any additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


